FILED
Appellate Case: 20-6043   Document: 010110682269              United  States CourtPage:
                                                        Date Filed: 05/10/2022    of Appeals
                                                                                        1
                                                                       Tenth Circuit

                                                                      May 10, 2022
                     UNITED STATES COURT OF APPEALS
                                                  Christopher M. Wolpert
                                                                       Clerk of Court
                                  TENTH CIRCUIT



 WINCO FOODS, LLC, an Idaho
 company,

       Plaintiff Counterclaim
       Defendant - Appellant,

 v.                                                  Nos. 20-6043 & 20-6108
                                                  (D.C. No. 5:18-CV-00175-HE)
 CROSSLAND CONSTRUCTION                                    (W.D. Okla.)
 COMPANY, INC., a Kansas company,

       Defendant Counterclaimant -
       Appellee.


                            ORDER AND JUDGMENT *


 Before HOLMES, BACHARACH, and CARSON, Circuit Judges.


       In this appeal, Plaintiff-Appellant WinCo Foods, LLC (“WinCo”)

 challenges the district court’s orders for attorney’s fees and bill of costs in favor

 of Defendant-Appellee Crossland Construction Company, Inc. (“Crossland”).

 Specifically, WinCo challenges the district court’s determination that WinCo was

 not also a prevailing party in the underlying dispute, and its consequent denial of



       *
              This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1 and 10th Circuit Rule 32.1.
Appellate Case: 20-6043    Document: 010110682269      Date Filed: 05/10/2022    Page: 2



 WinCo’s motions for attorney’s fees and costs. WinCo also contends that the

 district court abused its discretion in its award of fees to Crossland because it

 should have (1) apportioned Crossland’s fees, so WinCo would pay only fees and

 costs associated with Crossland’s fee-bearing claim, and (2) reduced the fees

 awarded to Crossland commensurate with Crossland’s limited success at trial.

       We conclude that these arguments lack merit. Only one fee-bearing claim

 went to the jury, as evidenced by the jury instructions and verdict form, and

 Crossland was the sole prevailing party on that claim. Further, the parties’ claims

 were so intertwined that it would be impracticable and unnecessary to separate

 them and apportion fees. Finally, the district court appropriately exercised its

 discretion and considered all relevant factors, including Crossland’s limited

 success, in reducing Crossland’s requested fees by twenty percent. Accordingly,

 exercising jurisdiction under 28 U.S.C. § 1291, we affirm the district court’s

 orders for attorney’s fees and bill of costs.

                                            I

                                           A

       Crossland was hired by WinCo, a grocery chain, to serve as the general

 contractor for the on-site work and construction of a new grocery store located at

 353 N.W. 39 th Street in Oklahoma City, Oklahoma (the “Property”). WinCo and

 Crossland entered into two written contracts (the “Agreements”) that provided the

 terms under which Crossland agreed to perform its services.

                                            2
Appellate Case: 20-6043   Document: 010110682269        Date Filed: 05/10/2022   Page: 3



       Disputes arose between the parties concerning the work performed by

 Crossland. WinCo alleged various defects and flaws, including that Crossland

 improperly cured concrete; improperly constructed the Property’s storm refuge;

 ignored directives of the architect of record; delivered a store with miscellaneous

 defects; and failed to timely complete the store by the date specified in the

 Agreements. Because of these claimed contractual violations, WinCo withheld a

 significant sum of money—$850,450.15—from Crossland that was otherwise

 undisputedly due under the Agreements.

                                           B

       On February 23, 2018, WinCo filed a complaint against Crossland alleging

 breach of contract, and seeking a declaratory judgment that payment was properly

 withheld from Crossland as a result of Crossland’s breaches. WinCo sought

 damages, liquidated damages, the declaratory judgment, and attorney’s fees and

 costs. WinCo amended its original complaint on August 6, 2018, asserting the

 same causes of action with certain additional factual allegations. 1

       Crossland filed a counterclaim alleging breach of contract, unjust

 enrichment, and foreclosure of a mechanic’s lien. As relevant here, Crossland

 asserted that it timely and fully completed its contractual obligations, and that



       1
              The specific contract provisions allegedly breached were not
 mentioned in the Complaint or Amended Complaint, but were cited by WinCo in
 the Final Pretrial Order.

                                           3
Appellate Case: 20-6043   Document: 010110682269       Date Filed: 05/10/2022      Page: 4



 WinCo failed and refused to pay the money it owed for Crossland’s “labor,

 services and materials.” Aplt.’s App., Vol. I, at 33 (Crossland’s Countercl.

 Against Winco, filed Aug. 3, 2018).

       A jury trial began before the district court on December 5, 2019. WinCo

 argued that it was entitled to damages totaling $1,232,891.31 and sought a verdict

 in the net amount of $382,441.16—its total claimed damages, minus the

 $850,450.15 it had retained. On the other hand, Crossland requested an award of

 $630,952.15. Crossland had reduced the amount it was seeking from $961,156.04

 (at the commencement of litigation) to $850,450.15 (at the beginning of trial) and

 subsequently to $630,952.12 (at the end of trial). See WinCo Foods, LLC v.

 Crossland Constr. Co., Inc., No. 18-0175, 2020 WL 1818434, at *2 n.3 (W.D.

 Okla. Mar. 3, 2020) (unpublished).

       The jury was instructed to resolve the parties’ competing claims, to net out

 the monetary damages for the claims, and to determine which party was entitled

 to recover additional funds from the other. It was also given a general verdict

 form in which it could select only one party, and the corresponding amount that

 such party could recover. See Aplt.’s App., Vol. I, at 204 (Verdict Form, filed

 Dec. 12, 2019) (instructing the jury to “check one” party, Crossland or WinCo,

 and “fix damages in the amount of $             ”).

       On December 12, 2019, the jury returned a verdict in favor of Crossland,

 concluding it was entitled to damages in the amount of $228,909.33. The record

                                          4
Appellate Case: 20-6043   Document: 010110682269        Date Filed: 05/10/2022    Page: 5



 indicates that the jury initially returned a verdict for WinCo, awarding damages in

 the amount of $621,540.82—i.e., the $850,450.15 retained by WinCo, minus the

 $228,909.33 the jury ultimately awarded Crossland. See id. (jury verdict form

 with a check mark selecting WinCo as the prevailing party scratched out and a

 scratched out amount); id., Vol. III, at 22 (Trial Tr., dated Dec. 12, 2019)

 (statement by Crossland’s counsel indicating that the scratched out amount in

 favor of WinCo had been in the range of “621[,000]”). However, the district

 court then instructed the jury to reconsider its award, and “particularly the

 instruction that has to do with the netting out process,” because the awarded

 amount was “considerably outside the range that anybody had asked for.” Id.,

 Vol. III, at 18–20. The jury returned 12 minutes later with its final $228,909.33

 verdict for Crossland, apparently having subtracted the $621.540.82 it originally

 awarded to WinCo from the $850,450.15 contract balance withheld by WinCo. 2

 The district court entered judgment in favor of Crossland on December 17, 2019.

 WinCo did not appeal the judgment.

       Both parties timely moved for attorney’s fees pursuant to 12 Okla. Stat.

 § 936, which allows “the prevailing party” to collect attorney’s fees in “any civil

 action to recover for labor or services rendered.” WinCo also sought attorney’s

 fees under 12 Okla. Stat. § 939, which similarly provides for prevailing party


       2
              It is unclear from the record the jury’s reasons for not awarding
 Crossland its full requested amount.

                                           5
Appellate Case: 20-6043    Document: 010110682269       Date Filed: 05/10/2022    Page: 6



 attorney’s fees in breach of express warranty cases. The district court denied

 WinCo’s motion for attorney’s fees, but granted in part Crossland’s motion for

 attorney’s fees in the amount of $306,018.00—eighty percent of Crossland’s

 requested fees. The district court explained that “[t]here was, in substance, only a

 single [breach of contract] dispute,” on which Crossland was the sole prevailing

 party based on the jury’s verdict. WinCo, 2020 WL 1818434, at *1–2. Further,

 the court concluded that, although there was no basis for apportioning fees

 because the parties’ competing breach of contract claims were, “in substance,

 opposite sides of the same coin,” a twenty percent reduction of Crossland’s

 requested lodestar amount was warranted because the amount Crossland recovered

 in damages was “significantly less” than the amount it originally sought. Id. at

 *2. WinCo timely appealed from the district court’s order regarding attorney’s

 fees.

         Subsequently, the Clerk of Court denied WinCo’s bill of costs; the denial

 included a handwritten note explaining that “[WinCo] is not the prevailing party,”

 and cited to the district court’s fee order. Aplt.’s App., Vol. III, at 2 (WinCo Bill

 of Costs Denial, filed June 25, 2020). On the other hand, the Clerk of Court

 approved Crossland’s bill of costs for $18,782.48. The district court subsequently

 denied WinCo’s motion to review and vacate the Clerk of Court’s award of costs,

 explaining that WinCo’s bill of costs was properly denied because WinCo was not

 the prevailing party in the case. WinCo timely filed its appeal as to costs, and the

                                            6
Appellate Case: 20-6043    Document: 010110682269        Date Filed: 05/10/2022   Page: 7



 Tenth Circuit Clerk of the Court consolidated WinCo’s appeals for fees and costs

 on July 20, 2020.

                                           II

       A district court’s award of attorney’s fees and costs is reviewed for an

 abuse of discretion, but any legal conclusions underlying the award are reviewed

 de novo. See Pound v. Airosol Co., Inc., 498 F.3d 1089, 1100–01 (10th Cir.

 2007); Marx v. Gen. Revenue Corp., 668 F.3d 1174, 1178 (10th Cir. 2011), aff’d,

 568 U.S. 371 (2013). A district court abuses its discretion only if it commits

 legal error, relies on clearly erroneous factual findings, or no rational basis exists

 in the evidence to support its ruling. See In re Williams Sec. Litig.-WCG

 Subclass, 558 F.3d 1144, 1148 (10th Cir. 2009).

       “[I]n this circuit, the matter of attorney’s fees in a diversity suit is

 substantive and is controlled by state law.” Boyd Rosene and Assocs., Inc. v.

 Kansas Mun. Gas Agency, 123 F.3d 1351, 1352 (10th Cir. 1997). Accordingly,

 we apply Oklahoma state law.

                                           III

       On appeal, WinCo challenges the district court’s denial of its motions for

 attorney’s fees and bill of costs. It makes two main arguments for reversal. First,

 it contends, the district court erred in failing to recognize WinCo as a co-

 prevailing party entitled to attorney’s fees. Second, the district court abused its

 discretion in awarding excessive attorney’s fees and costs to Crossland. We

                                            7
Appellate Case: 20-6043   Document: 010110682269       Date Filed: 05/10/2022     Page: 8



 address each argument in turn, and conclude that the district court’s award of

 attorney’s fees and costs was appropriate.

                                           A

       We first address WinCo’s argument that the district court erred in failing to

 recognize WinCo as a co-prevailing party also entitled to an award of attorney’s

 fees and costs. We review the district court’s determination that WinCo was not a

 prevailing party for abuse of discretion. See BP Am. Prod. Co. v. Chesapeake

 Expl., LLC, 747 F.3d 1253, 1262 (10th Cir. 2014) (“We review the district court’s

 determination that a party did or did not prevail for abuse of discretion.”).

       WinCo does not dispute the district court’s finding that Crossland prevailed

 in the instant action, but contends that, as a matter of Oklahoma law, WinCo is

 also a prevailing party and therefore entitled to fees and costs. In advancing its

 position, Winco challenges the district court’s finding on two grounds. First,

 WinCo argues the district court incorrectly found that the underlying case was

 based on competing breach of contract claims, rather than separate breach of

 contract and breach of warranty claims. Specifically, WinCo contends that the

 litigation claims were at issue under two Oklahoma fee-bearing statutes—12

 Okla. Stat. § 936, for recovery of labor and services, and 12 Okla. Stat. § 939, for

 breach of warranty. Because it prevailed on the breach of warranty claim, WinCo

 asserts, it was entitled to attorney’s fees as a co-prevailing party under Oklahoma

 caselaw. Second, WinCo argues that, because the jury substantially reduced the

                                           8
Appellate Case: 20-6043      Document: 010110682269       Date Filed: 05/10/2022     Page: 9



 damages awarded to Crossland from its requested $961,156.04 to $228,909.33,

 WinCo was also a co-prevailing party entitled to fees under 12 Okla. Stat. § 936.

 Based on these two alleged errors, WinCo argues that we should reverse the

 district court’s orders on fees and costs.

          12 Okla. Stat. § 936 authorizes the collection of attorney’s fees by the

 prevailing party in cases for recovery for labor and services rendered, including

 breach of contract cases for nonpayment. See 12 Okla. Stat. § 936 (“In any civil

 action to recover for labor or services rendered . . . the prevailing party shall be

 allowed a reasonable attorney fee to be set by the court . . . .”). Similarly, 12

 Okla. Stat. § 939 authorizes the collection of attorney’s fees by the prevailing

 party in breach of warranty cases. See id. § 939 (“In any civil action brought to

 recover damages for breach of an express warranty . . . the prevailing party shall

 be allowed a reasonable attorney fee to be set by the court . . . .”). Under

 Oklahoma law, “the concept of ‘prevailing party’ is result oriented.” Atwood v.

 Atwood, 25 P.3d 936, 948 (Okla. Civ. App. 2001). In most cases, only a single

 party prevails. However, in cases involving separate claims under multiple fee-

 bearing statutes, the Oklahoma Supreme Court has concluded that there may be

 more than one prevailing party. See Tomahawk Res., Inc. v. Craven, 130 P.3d 222

 (Okla. 2005); Midwest Livestock Sys., Inc. v. Lashley, 967 P.2d 1197 (Okla.

 1998).



                                              9
Appellate Case: 20-6043       Document: 010110682269    Date Filed: 05/10/2022     Page: 10



         As to WinCo’s first argument—that it litigated claims under two fee-

  bearing statutes, 12 Okla. Stat. § 936 (recovery for labor and services) and 12

  Okla. Stat. § 939 (breach of warranty), and prevailed on the latter—WinCo’s

  premise is flawed. Simply put, there was no breach of warranty claim at issue

  here to trigger the application of 12 Okla. Stat. § 939. Rather, the parties

  presented competing breach of contract claims, under the same contract, which

  implicated only 12 Okla. Stat. § 936. Thus, the sole party to receive a favorable

  verdict and judgment, Crossland, was entitled to recover under 12 Okla. Stat. §

  936.

         Indeed, WinCo’s position is fatally belied by the jury instructions and

  verdict form in this case. These reflect that the parties’ competing breach of

  contract claims—and only those claims—were submitted to the jury. The

  instructions provided lengthy and detailed guidance regarding the parties’ breach

  of contract claims, for example, instructing the jury as to “Elements of Plaintiff’s

  Breach of Contract Claim,” “Elements of Defendant’s [Breach of Contract]

  Counterclaim,” “Breach of Contract,” “Substantial Performance,” and to interpret

  the “[e]ntire contract” “as a whole.” Aplt.’s App., Vol. I, at 183–87 (Dist. Ct.’s

  Instructions to the Jury, filed Dec. 12, 2019). By contrast, no instructions were

  provided as to any purported breach of warranty claim. The instructions further

  stated, in relevant part:



                                            10
Appellate Case: 20-6043   Document: 010110682269       Date Filed: 05/10/2022       Page: 11



                                 SUMMARY OF CLAIMS

              This is a breach of contract case arising out of a construction
              dispute. . . . WinCo alleges Crossland is not owed anything, and
              that Crossland owes WinCo money damages over and above the
              amounts it has retained and left unpaid, because any monies that
              might otherwise be due to Crossland are more than offset by
              damages that Crossland owes to WinCo as a result of Crossland’s
              alleged breaches of the contract. Crossland, on the other hand,
              contends the amount it is owed under the contract exceeds any
              offsets or damages that WinCo might be entitled to recover by
              reason of any deficiencies in the performance of the contract.
                                             ...

                          GENERAL MEASURE OF DAMAGES

              If you decide for plaintiff WinCo on its claim for breach of
              contract, you must then fix the amount of its damages. This is
              the amount of money that is needed to put it in as good a position
              as it would have been if the contract had not been breached. In
              this case, the amount of damages would be the amount of losses
              and expenses that WinCo reasonably incurred in order to resolve
              the claims arising out of Crossland’s performance or omissions
              under the contract. . . .

              If you decide for defendant Crossland on its claim for breach
              of contract, you must then fix the amount of its damages. This
              is the amount of money that is needed to put Crossland in as
              good a position as it would have been if the contract had not been
              breached. In this case, the amount of damages would be the price
              stated in the contract that has not been paid. However, if you
              decide defendant Crossland is entitled to recover on its
              breach of contract claim based upon substantial
              performance, the amount of damages would be the full price
              stated in the contract [$850,450.15] that has not already been
              paid less the cost of correcting any omissions, deviations or
              defects defendant Crossland caused.

              Finally, because both parties are claiming breaches by the
              other party to the same contract, it will be necessary for you
              to resolve those claims and arrive at a final, or net, number which

                                              11
Appellate Case: 20-6043   Document: 010110682269       Date Filed: 05/10/2022    Page: 12



               accounts for your resolution of the various disputed issues. In
               doing so, you should keep in mind that the negotiated contract
               price was $10,364,879.70. That amount is undisputed. It is also
               undisputed that WinCo has made payments of $9,796,860.98
               under the contract, and that $850,450.15 of the contract amount
               has been retained by WinCo, subject to resolution of the
               outstanding issues. Therefore, in order for you to make an
               affirmative award of damages to WinCo in this case, you must
               conclude that the amount of WinCo’s damages due to Crossland’s
               breaches exceeds the amount of $850,450.15, and any judgment
               for WinCo would be only for the excess of those damages over
               the contract amount still unpaid. If, on the other hand, you
               conclude, after deducting for any damages caused by breaches
               shown to have been committed by Crossland, that there is still
               money owed to Crossland under the contract, then your verdict
               should be for Crossland in that amount.

               The verdict form will ask you to determine the party, WinCo
               or Crossland, which you conclude is ultimately entitled to
               recover additional funds from the other after you have
               resolved and netted out the competing claims.

  Id. at 173, 192–93 (emphases added). Thus, the jury was asked to return only a

  general verdict in favor of one party after netting out the amounts related to the

  parties’ competing breach of contract claims. Notably, WinCo had ample

  opportunity to object to the jury instructions and request a specific breach of

  warranty instruction. It did not do so.

        More broadly, the jury instructions and verdict form reflect that “[t]here

  was, in substance, only a single dispute (albeit with multiple underlying factual

  issues) and a single prevailing party here.” WinCo, 2020 WL 1818434, at *1.

  The record reflects that the parties asserted competing claims for money damages

  under the same Agreements, based on the same underlying facts. WinCo argued

                                            12
Appellate Case: 20-6043    Document: 010110682269        Date Filed: 05/10/2022     Page: 13



  that Crossland’s work was deficient and untimely; Crossland claimed that the

  same work met all appropriate standards and that any delays were not its fault.

  These claims, as the district court observed, were, “in substance, flip sides of the

  same issue—did Crossland’s performance meet contract standards or not?” Id. In

  this context, WinCo’s attempt to recast its breach of contract claim as a breach of

  warranty claim is unavailing.

        Nor does it alter our analysis that the Final Pretrial Report made passing

  reference to a warranty provision in one of the Agreements. Specifically,

  WinCo’s Preliminary Statement “allege[d] that [Crossland] breached the parties’

  contract in four [] separate ways”: (1) failing to pay WinCo $5,000 per day for

  each day delivery was delayed; (2) failing to build a storm shelter in accordance

  with the parties’ specifications and free from defects; (3) failing to wet cure all

  concrete flooring in accordance with the contract; and (4) failing to replace a

  broken waterline and be on site during the store opening. Aplt.’s App., Vol. I, at

  58–59 (Final Pretrial Report, filed Nov. 18, 2019). In support of each purported

  breach, WinCo provided, without elaboration or explanation, an inexhaustive list

  of citations to “portions of the contract applicable to [each] claim”—one of which

  was Section 3.5, a portion of the General Conditions Agreement obligating

  Crossland to warrant its work. 3 Id.


        3
               Specifically, Section 3.5 of the General Conditions Agreement
                                                                       (continued...)

                                            13
Appellate Case: 20-6043   Document: 010110682269       Date Filed: 05/10/2022      Page: 14



        But a passing, boilerplate reference to a warranty provision does not

  transform this case into one for a breach of warranty. WinCo did not plead a

  breach of warranty claim against Crossland, 4 and the Final Pretrial Report, taken

  as a whole, unequivocally characterizes the matter as a breach of contract case.

  See, e.g., id. at 58 (Winco’s Preliminary Statement of the Final Pretrial Report,

  beginning with, “This is a breach of construction contract case.”); see also

  Aplee.’s Resp. Br. at 14 (noting that “WinCo does not even use the term

  ‘warranty’ in the Final Pretrial Report”). If WinCo intended to assert a separate

  breach of warranty claim, it was required to do so with “specificity and clarity” in

  the Final Pretrial Report. Wilson v. Muckala, 303 F.3d 1207, 1215–16 (10th Cir.

  2002). Yet it did not do so. Thus, the district court correctly found that Winco’s




        3
         (...continued)
  provides:

        The Contractor warrants . . . . that the Work will conform to the
        requirements of the Contract Documents and will be free from defects,
        except for those inherent in the quality of the Work [that] the Contract
        Documents require or permit. Work, materials, or equipment not
        conforming to these requirements may be considered defective.

  Aplt.’s App., Vol. I, at 233 (Ex. 1 to Winco’s Mot. for Attorney’s Fees, filed Dec.
  31, 2019).

        4
              The Complaint and Amended Complaint present a cause of action for
  breach of contract, but they neither explicitly allege breach of warranty nor cite
  the warranty provision of the Agreements.

                                           14
Appellate Case: 20-6043     Document: 010110682269     Date Filed: 05/10/2022     Page: 15



  “belated effort to turn its claim into a warranty claim within the meaning of 12

  Okla. Stat. § 939 is unpersuasive.” WinCo, 2020 WL 1818434, at *2 n.2. 5

           The Oklahoma Supreme Court’s decisions in Midwest Livestock and

  Tomahawk, on which WinCo relies heavily, are entirely consistent with our result

  here. They show that two parties can prevail upon different claims, each of which

  invokes a different fee-bearing statute—not, as here, a single claim under one fee-

  bearing statute where a verdict and judgment are issued in favor of only one

  party.

           In Midwest Livestock, a dispute arose between a property owner and a

  contractor, leading the property owner to withhold payment to the contractor. 967

  P.2d at 1198. The contractor stopped working and filed a mechanic’s lien for

  $110,304.75, the amount due on the contract; the property owner claimed

  $475,000 in damages. Id. Both parties also sought attorney’s fees as the

  prevailing party under 12 Okla. Stat. § 936 (contract for labor and services), 12

  Okla. Stat. § 939 (breach of express warranty), and 42 Okla. Stat. § 176


           5
                Even if we were to conclude that WinCo had presented a breach of
  warranty claim, however, the record provides no support for WinCo’s assertion
  that it prevailed on such a claim. At bottom, WinCo’s theory is that the jury’s
  reduction of Crossland’s recovery necessarily reflects WinCo’s success on its
  purported breach of warranty claim. But numerous contractual clauses were at
  issue in this litigation, and WinCo also sought $715,000 in liquidated damages
  from Crossland stemming from the delay. Given the jury’s general verdict, it is
  impossible to know whether to attribute the offset to liquidated damages,
  Crossland’s breach of a different contractual provision, or, as WinCo speculates,
  breach of warranty.

                                           15
Appellate Case: 20-6043    Document: 010110682269       Date Filed: 05/10/2022    Page: 16



  (mechanic’s lien). Id. An arbitrator awarded the property owner $99,722 on its

  claim for breach of contract, defects, and other related matters, and also awarded

  the contractor $110,304.75, the full amount of its mechanic’s lien claim. Id. The

  arbitrator then awarded the property owner attorney’s fees and denied the

  contractor’s claim for attorney’s fees, which the district court and Court of Civil

  Appeals affirmed, reasoning that the property owner was ultimately required to

  pay less than the amount due on the contract. Id. at 1198–99. The Oklahoma

  Supreme Court reversed, concluding that there were two prevailing parties and

  that both were entitled to attorney’s fees based on their respective fee-bearing

  statutes: the property owner prevailed on the breach of contract claim, and the

  contractor prevailed on its mechanic’s lien. See id. at 1199. Accordingly, each

  party could recover its attorney’s fees from the other. Id.

        Notably, in so holding, the Oklahoma Supreme Court in Midwest Livestock

  analogized the case to its previous decision in Welling v. American Roofing Co.,

  617 P.2d 206 (Okla. 1980). There, the court considered a dispute between

  homeowners and a roofing subcontractor who failed to properly install a roof,

  causing rain damage to the homeowners’ property. Id. at 208. The court held that

  both parties prevailed in the case and were thus entitled to attorney’s fees: the

  homeowners prevailed on the roofer’s mechanic’s lien claim, which was untimely,

  entitling them to fees under 42 Okla. Stat. § 176; but the roofer prevailed on a

  theory of unjust enrichment which entitled it to fees under 12 Okla. Stat. § 936.

                                            16
Appellate Case: 20-6043    Document: 010110682269       Date Filed: 05/10/2022    Page: 17



  Id. at 210. Accordingly, the court concluded that “plaintiffs should recover their

  attorney fees from defendant, and defendant should recover its attorney fees from

  the plaintiffs.” Id.

        And, as for the other case on which Winco heavily

  relies—Tomahawk—there, a contractor sued homeowners on a residential

  construction contract and for foreclosure of its mechanic’s lien, while the

  homeowners counterclaimed for, among other things, breach of contract. 130

  P.3d at 223. A jury awarded the contractor $47,798.20, the full amount of its

  mechanic’s lien, and awarded the homeowners $17,798.20 on their breach of

  contract counterclaim. Id. The district court entered judgment reflecting the jury

  verdicts for both parties and then, offsetting the award to the contractor against

  the award to the homeowner, ordered that the homeowners pay the contractor the

  $30,000 difference. Both parties subsequently sought attorney’s fees as

  prevailing parties on their claims. Id.

        The district judge awarded attorney’s fees and costs to only the contractor,

  and the Court of Civil Appeals affirmed. Id. The Oklahoma Supreme Court

  reversed, finding that both parties had prevailed under the Oklahoma Supreme

  Court’s rulings in Welling and Midwest Livestock. Id. at 223–24. The contractor

  was entitled to attorney’s fees under Oklahoma’s lien statute, 42 Okla. Stat.

  § 176, for foreclosure of its mechanic’s lien, and the homeowners were entitled to



                                            17
Appellate Case: 20-6043    Document: 010110682269        Date Filed: 05/10/2022    Page: 18



  attorney’s fees under 12 Okla. Stat. § 936 for their breach of contract

  counterclaim. Id. at 224.

        Tomahawk and Midwest Livestock involved two discrete, fee-bearing

  statutes, and each party prevailed on a separate, fee-bearing claim. By contrast,

  only one fee-bearing claim, for labor and services rendered, see 12 Okla. Stat.

  § 936, was at issue here—and Crossland alone prevailed on it.

        Finally, to the extent WinCo argues that it also prevailed on its breach of

  contract claim and is therefore entitled to fees pursuant to 12 Okla. Stat. § 936, it

  is wrong. WinCo repeatedly refers to the supposed $621,540.82 damages award

  in its favor, see, e.g., Aplt.’s Opening Br. at 9–10, 16, 23, asking us to conclude

  that the jury’s decision to only award to Crossland $228,909.33 of its claimed

  damages of $850,450.15 necessarily reflects a $621,540.82 verdict in favor of

  WinCo. But a reduction of damages to the prevailing party is not necessarily the

  equivalent of the adverse party prevailing on a claim. 6 And because the jury

  instructions and verdict form aggregated the issues, we cannot know on which, if

  any, issues the jury found for WinCo. See Aplt.’s App., Vol. I, at 193 (“The

  verdict form will ask you to determine the party, WinCo or Crossland, which you

  conclude is ultimately entitled to recover additional funds from the other after you


        6
              As Crossland observes, WinCo’s position, taken to its logical
  conclusion, would mean that “a party seeking payment for labor or services must
  always recover 100% of its contract balance to be the sole ‘prevailing party’
  under 12 O.S. §936.” Aplee.’s Resp. Br. at 22.

                                            18
Appellate Case: 20-6043    Document: 010110682269       Date Filed: 05/10/2022      Page: 19



  have resolved and netted out the competing claims.”). It is not for us to speculate

  as to the reasoning behind a general jury verdict. See Union Pac. R. Co. v.

  Lumbert, 401 F.2d 699, 701–02 (10th Cir. 1968); cf. Midwest Underground

  Storage, Inc. v. Porter, 717 F.2d 493, 501 (10th Cir. 1983) (“It is well settled that

  a verdict will not be upset on the basis of speculation as to the manner in which

  the jurors arrived at it.”); accord Nanodetex Corp. v. Defiant Techs., 349 F.

  App’x 312, 320 (10th Cir. 2009) (unpublished).

         In sum, the jury concluded that Crossland was owed money by WinCo for

  its unpaid labor and services. Crossland, therefore, was the only prevailing party

  under the only fee-bearing statute at issue, 12 Okla. Stat. § 936, based on the

  verdict and judgment in its favor for recovery of unpaid labor and services. It is

  entitled to reasonable attorney’s fees—and, consequently, costs—and WinCo is

  not.

                                            B

         We next turn to WinCo’s argument that the district court abused its

  discretion in determining the amount of attorney’s fees awarded to Crossland.

  WinCo presents two independent reasons to hold that the district court’s fee

  award constituted an abuse of discretion. First, WinCo avers that the district

  court should have apportioned Crossland’s award between work associated with

  Crossland’s admittedly fee recoverable claim for unpaid labor and services, and

  work associated with WinCo’s breach of contract claim (i.e., pertaining to

                                            19
Appellate Case: 20-6043      Document: 010110682269       Date Filed: 05/10/2022   Page: 20



  delivery of non-conforming and late work rather than unpaid labor and services),

  which did not fall within the purview of 12 Okla. Stat. § 936 and, accordingly, for

  which fees were not recoverable. Second, WinCo argues that the amount of fees

  awarded to Crossland should have been further reduced based on Crossland’s

  limited success in litigation, as evidenced by the difference between Crossland’s

  requested damages and the jury’s ultimate award. We reject both of WinCo’s

  arguments, and hold that the district court did not abuse its discretion in

  determining the amount of fees to which Crossland is entitled.

           As to apportionment, under Oklahoma law as a general matter, “[a]n

  attorney fee award is recoverable to a prevailing party only for the work

  attributable to a claim for which such fees are statutorily recoverable.” Lee v.

  Griffith, 990 P.2d 232, 233 (Okla. 1999). Accordingly, courts typically apportion

  attorney’s fees between claims for which attorney’s fees are recoverable and those

  for which they are not. See Sisney v. Smalley, 690 P.2d 1048, 1052 (Okla. 1984).

  However, Oklahoma courts have recognized an exception to the general rule of

  apportionment under certain circumstances, “such as when a lawsuit consists of

  closely interrelated claims” such that it is impracticable and unnecessary to

  completely segregate fee-bearing from non-fee bearing claims. See Silver Creek

  Invs., Inc. v. Whitten Const. Mgmt., Inc., 307 P.3d 360, 366 (Okla. Civ. App.

  2013).

           WinCo is correct that the parties litigated both a fee-bearing claim

                                              20
Appellate Case: 20-6043      Document: 010110682269        Date Filed: 05/10/2022       Page: 21



  (Crossland’s claim to recover for unpaid labor and services) and a non-fee bearing

  claim (WinCo’s breach of contract claim for deficient and untimely work).

  Normally, only fees for work attributable to the fee-bearing claim would be

  recoverable. See Sisney, 690 P.2d at 1052. Nonetheless, we conclude that the

  district court’s decision not to apportion fees was appropriate because, as

  discussed supra, WinCo’s claim and Crossland’s counterclaim were opposite

  sides of the same coin. They were therefore so interrelated—in both the nature

  and amount of work required—so as to make apportionment impracticable and

  unnecessary.

        The reasoning of our unpublished decision in Arnold Oil Props., L.L.C. v.

  Schlumberger Tech. Corp., 508 F. App’x 715 (10th Cir. 2013) (unpublished), is

  persuasive in this regard. There, applying Oklahoma law, the court spoke about

  the exception to the general rule of apportionment of fees:

                 While apportionment is the rule, it bears an exception. If a court
                 finds all of the time devoted to the alleged non-fee bearing claim
                 (here, [the owner] Arnold Oil’s breach of contract claim) “would
                 have been necessarily incurred” in connection with a claim that
                 is fee-bearing (here, [the contractor] Schlumberger’s breach of
                 contract counterclaim), then apportionment is not required. In
                 this case, the district court expressly held this exception applies,
                 finding Arnold Oil’s breach of contract claim and
                 Schlumberger’s counterclaim to be “direct corollaries of one
                 another, as reflected in the jury instructions and verdict form
                 utilized at trial.” We are given no persuasive reason to doubt this
                 conclusion. . . . As such, apportionment was not necessary.




                                                 21
Appellate Case: 20-6043    Document: 010110682269       Date Filed: 05/10/2022       Page: 22



  Id. at 716–17 (internal citations omitted); see also Parker v. Genson, 406 P.3d

  585, 589–90 (Okla. Civ. App. 2017) (applying the exception to apportionment).

        This case falls squarely within the circumstances contemplated by the

  exception. Crossland’s sole claim was to collect payment for work rendered on

  the Project, which it alleged was contractually adequate; and WinCo sought to

  avoid payment for that same work, which it alleged was contractually deficient.

  Given the nature of the claims, the time that Crossland devoted to defending

  against WinCo’s claim would necessarily have been expended in advancing its

  demand for the full amount of damages for its counterclaim. It thus reasonably

  follows that the apportionment exception applies because the claims were so

  intertwined that it would be impracticable and unnecessary to separate them and

  apportion fees. See Schlumberger, 508 F. App’x at 717. This conclusion is

  further bolstered by review of the jury instructions and verdict form, as discussed

  supra: as in Schlumberger, they reflect that the parties’ claims are “direct

  corollaries of one another.” Id. (quoting Arnold Oil Props., L.L.C. v.

  Schlumberger Tech. Corp., No. 08-1361, 2011 WL 3652560, at *2 (W.D. Okla.

  Aug. 19, 2011) (unpublished)). There was therefore no basis for an

  apportionment of attorney’s fees.

        Furthermore, WinCo contends that Crossland’s fees should have been

  further reduced because of Crossland’s limited recovery at trial relative to its

  originally requested amount. More specifically, Winco argues, it was error for

                                            22
Appellate Case: 20-6043    Document: 010110682269       Date Filed: 05/10/2022     Page: 23



  the district court to award Crossland eighty percent of its claimed fees where

  Crossland only recovered twenty-three percent of its claimed damages, and the

  fees awarded to Crossland exceeded Crossland’s actual recovery by

  approximately $80,000. It maintains that “reducing Crossland’s fee award [to]

  23% of Crossland’s actual fees—to be consistent with the extent of Crossland’s

  recovery—would have been appropriate.” Aplt.’s Opening Br. at 28.

        Under Oklahoma law, it is well-settled that “the amount of the recovery,

  along with the amount sued for, may and should be taken into account by the trial

  judge” in determining an attorney’s fee award. Arkoma Gas Co. v. Otis Eng’g

  Corp., 849 P.2d 392, 394 (Okla. 1993); see also Tibbetts v. Sight ‘N Sound

  Appliance Ctrs., Inc., 77 P.3d 1042, 1049 (Okla. 2003) (“[W]e have recognized

  the importance of the relationship between the amount sued for in a case seeking

  only money damages and the results obtained.”). However, determining the

  appropriate amount is not a mechanical exercise. “[T]here is no mathematical

  formula which can be applied in every situation as to gauging the reasonableness

  of a fee when considering the relationship between the amount sued for and the

  amount recovered.” Tibbetts, 77 P.3d at 1049. Rather, courts have broad

  discretion in reaching an equitable reduction of the lodestar calculation.

        That is precisely what happened here. The district court first calculated the

  lodestar fee amount as $382.523.50, by multiplying the attorney hours devoted to



                                           23
Appellate Case: 20-6043    Document: 010110682269       Date Filed: 05/10/2022    Page: 24



  the case times the attorneys’ hourly rates. 7 See WinCo, 2020 WL 1818434, at *2.

  It then explained that the lodestar amount may be adjusted based on various

  factors, as articulated in State ex rel. Burk v. City of Okla. City, 598 P.2d 659,

  661 (Okla. 1979)—including the result obtained by counsel, which it recognized

  to be a “substantial factor in determining the reasonableness of any attorneys’ fee

  award.” WinCo, 2020 WL 1818434, at *2.

        Finally, it observed that Crossland had obtained “significantly less” than

  the $961,156.04 in damages that it originally sought, warranting some fee

  reduction; 8 but, on the other hand, that Crossland’s limited recovery was offset by

  “the amounts above the retainage which WinCo was seeking as damages, and

  which Crossland had to defend against,” which rendered “Crossland’s recovery,

  as a percentage of the matters in issue, [] more significant than it would have been

  if compared only to its affirmative request.” Id. Balancing those considerations,

  it reduced the lodestar amount by twenty percent. Id.



        7
              WinCo does not dispute the lodestar fee amount of $382.523.50 or
  the numbers underlying that calculation (i.e., Crossland’s attorneys’ hourly rates
  or the amount of time expended).
        8
               The district court found that, although at trial Crossland dropped the
  amount it was seeking from $961,156.04 to $850,450.15 (at the beginning of trial)
  and then to $630,952.12 (by the end of trial), “for purposes of evaluating the
  results obtained relative to what it sought, Crossland’s initial request for
  $961,156.04, the amount ‘in play’ during the period when the various fees were
  incurred, appears the appropriate point of reference.” WinCo, 2020 WL 1818434,
  at *2 n.3.

                                            24
Appellate Case: 20-6043    Document: 010110682269        Date Filed: 05/10/2022   Page: 25



        Under these circumstances, there was no abuse of discretion. To the

  contrary, the district court’s approach was proper. It expressly considered both

  the amount in controversy and the amount recovered, in the context of other case-

  specific factors. And the court’s ultimate fee award bears a reasonable

  relationship to the amount in controversy and the amount recovered.

        WinCo points to an unpublished decision from the Western District of

  Oklahoma, Gaedeke Holdings VII Ltd. v. Baker, No. 11-0649, 2019 WL 5850388

  (W.D. Okla. Nov. 7, 2019) (unpublished), to support its position that Crossland’s

  fees should have been further reduced. Even setting aside the categorically

  limited persuasive value of such district court authority, Gaedeke does not

  undermine our conclusion. In Gaedeke, the plaintiffs sought damages in the

  amount of $1.07 million, but recovered a verdict for only

  $40,000—approximately 4% of the requested amount. The court calculated a

  lodestar amount of slightly more than $1 million, but awarded only $106,992 in

  fees to the plaintiffs. In so doing, the district court explained:

               The reason the court awards a fee as low as it does is self-
               evident. The Oklahoma cases make it plain that, in the inverse
               logic of involuntary fee shifting where the result obtained is a
               factor, the losing defendants ought not to be forced to pay a
               Cadillac price for a Trabant [i.e., a very simple economy car],
               even when, all things considered, they have reason to be quite
               pleased with the Trabant.

  Id. at *6 (footnote omitted).



                                             25
Appellate Case: 20-6043   Document: 010110682269        Date Filed: 05/10/2022    Page: 26



        Here, too, the district court expressly took into account the fact that

  Crossland’s recovery was “only 23–24% of its affirmative claim.” WinCo, 2020

  WL 1818434, at *2 n.4. It also factored in relevant case-specific circumstances:

  “given the amounts above the retainage which WinCo was seeking as damages,

  and which Crossland had to defend against, Crossland’s recovery, as a percentage

  of the matters in issue, was more significant than it would have been if compared

  only to its affirmative request.” Id. at *2. And, accordingly, the court determined

  that a twenty percent reduction of the lodestar amount was appropriate. While

  this is a smaller lodestar reduction than in Gaedeke, we again emphasize that

  “there is no mathematical formula which can be applied in every situation as to

  gauging the reasonableness of a fee when considering the relationship between

  the amount sued for and the amount recovered.” 9 Tibbetts, 77 P.3d at 1049. And

  the fees awarded here were reasonable in light of the circumstances.

        Lastly, to the extent WinCo argues that the district court abused its

  discretion in awarding fees in excess of Crossland’s actual recovery, it is

  incorrect. Oklahoma courts routinely award fees that are greater than the amount

  recovered by the party—including in Gaedeke, in which the fee-to-judgment ratio



        9
               More generally, the wide scope of factors that Oklahoma courts are
  directed to consider when adjusting lodestar amounts suggests that, typically,
  case-to-case comparisons cannot serve as good barometers for discerning an abuse
  of discretion. See Burk, 598 P.2d at 661 (discussing factors for courts to consider
  in adjusting lodestar amounts).

                                           26
Appellate Case: 20-6043    Document: 010110682269         Date Filed: 05/10/2022   Page: 27



  was substantially higher than here. See Gaedeke, 2019 WL 5850388, at *5

  (concluding that “a fee-to-judgment ratio of 2.67 to 1. . . . is in the reasonable

  range”); see also, e.g., Arkoma, 849 P.2d at 393–95 (affirming trial court’s award

  of $5,500 in fees under 12 Okla. Stat. § 936 where plaintiff recovered only $100);

  Sw. Bell Tel. Co. v. Parker Pest Control, Inc., 737 P.2d 1186, 1188–90 (Okla.

  1987) (awarding $3,000 in attorney’s fees on claim that settled for $1,500).

        Accordingly, the attorney’s fees and costs awarded to Crossland were

  reasonable in light of Crossland’s degree of success.

                                            IV

        For the foregoing reasons, we AFFIRM the district court’s orders for

  attorney’s fees and bill of costs.



                                          ENTERED FOR THE COURT



                                          Jerome A. Holmes
                                          Circuit Judge




                                            27